Citation Nr: 0734942	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a reduction of the veteran's compensation benefits 
effective from November 28, 2003, based upon his conviction 
of a felony was proper. 

REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran retired from military service in August 1987, by 
reason of physical disability, after serving more than 14 
years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) actions in May 
and September 2004.    


FINDINGS OF FACT

1.  On September [redacted], 2003, the veteran, who was in receipt of 
VA compensation at the 30 percent rate, was incarcerated 
following a felony conviction.

2.  In September 2004 the veteran's compensation payments 
were retroactively reduced, effective November 28, 2003, 
resulting in an overpayment.

3.  November 28, 2003, is the 61st day of the veteran's 
incarceration due to his conviction of a felony.  


CONCLUSION OF LAW

The criteria for the reduction of the veteran's compensation 
benefits due to his  conviction of a felony were met, 
effective November 28, 2003.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R. §§ 1.962, 3.665 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this matter concerns issues under Chapter 53 of Title 38, 
United States Code, the notification and duty to assist 
requirements set out in Chapter 51 of Title 38, United States 
Code are not applicable.  In any case, the RO has explained 
to the veteran the bases for denial of the claim, and 
afforded him the opportunity to present information and 
evidence in support of the claim, and there is no indication 
that any additional notice or development would aid the 
veteran in substantiating his claim.  

Although the factual development in this case has not 
produced entirely consistent findings, the context of this 
appeal may be fairly described as follows:

The veteran was retired from military service in 1987, due to 
disability, and in 1987 was awarded service connection for 
various impairments.  His combined disability evaluation was 
30 percent where it remained to the time of the matter 
currently on appeal.  

In April 2002, the veteran was convicted of a felony, namely 
sexual battery on a child under 12 by a perpetrator over 18.  
He was sentenced to life in prison, and was incarcerated June 
[redacted], 2002.  The veteran appealed this conviction and in June 
2003, that conviction was reversed and a new trial was 
ordered.  In February 2005, the veteran was again convicted 
of this crime and again sentenced to life in prison.  He 
appealed this conviction, but in December 2006, the judgment 
of the trial court was affirmed.  

There is some question as to the veteran's incarceration 
status between the time of his initial conviction's reversal 
and September 2003, but information was received in March 
2004 from the St. Lucie County Jail that the veteran was 
committed to that institution on September [redacted], 2003, for a 
felony conviction and the veteran himself indicated in a 
written communication received in July 2005, that he has been 
incarcerated since at least September 2003.  

Applicable criteria provide that a veteran who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony will not be 
paid compensation in excess of the amount payable for a 10 
percent disability rating beginning on the 61st day of 
incarceration.   38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

Based on the foregoing, it may be concluded the veteran has 
been incarcerated as a consequence of his conviction of a 
felony, perhaps since June 2002, but more definitively since 
September [redacted], 2003.  The 61st day of his incarceration 
beginning September [redacted], 2003 is November 28, 2003.  

The criteria for the reduction of the veteran's compensation 
due to his incarceration for conviction of a felony effective 
November 28, 2003 are met and the appeal is denied.  



ORDER

Based on his conviction of a felony, reduction of the 
veteran's compensation benefits effective from November 28, 
2003 was proper, the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


